Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 14-1885

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                    YESENIA VALENTIN-ACEVEDO,

                        Claimant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                 Before

                     Lynch, Thompson, Kayatta
                          Circuit Judges


     Anita Hill Adames, on brief for appellant.

     Rosa Emilia Rodriguez-Velez, United States Attorney, with
whom Nelson-Pérez-Sosa, Assistant United States Attorney and
Francisco A. Besosa-Martínez, on brief, for appellee.


                           August 28, 2015
             KAYATTA, Circuit Judge.          This appeal arises out of an

order by the district court rejecting the validity of Valentin-

Acevedo's claimed interest in property forfeited to the United

States by Valentin-Acevedo's former husband in connection with his

guilty plea on charges of an illegal drug conspiracy.                     Finding

that Valentin-Acevedo failed to submit to the district court any

evidence   sufficient       to   support   the    validity    of    her   claimed

interest, we affirm.

                                 I.   Background

             The forfeited property at issue in this appeal is the

real property known as the Rompe Olas Bar.             It is undisputed that

defendant Miguelito Arroyo-Blas acquired the bar in February 2007,

and that only his name was on the 2007 deed. As part of his plea

agreement, Arroyo-Blas agreed to forfeit the bar.                    It is also

undisputed     that   the    government's        interest    in    Arroyo-Blas's

interest in the bar vested when the drug conspiracy began in June

2007.   See 21 U.S.C. § 853(c) (government's interest in property

subject to forfeiture vests "upon commission of the act giving

rise to forfeiture").

             When the government asserts ownership of property by

virtue of forfeiture in connection with a criminal proceeding,

there is some chance that a person other than the target of the

criminal charges may possess an ownership interest in the property.

The principal statute regulating criminal forfeitures, 21 U.S.C.

                                      - 2 -
§ 853, recognizes two situations in which the interests of such

third   parties   trump   those       of   the   government.       First,   under

§ 853(n)(6)(A), a third party might establish that, before the

government    interest    in    the   property     vested,   the    third   party

acquired (and has since maintained) a vested interest in the

property superior to any interest of the criminal defendant.

Second, under § 853(n)(6)(B), the third party might show that she

is a bona fide purchaser without cause to believe that the property

was subject to forfeiture.

             Seeking to assert a protected interest in the bar under

this statutory scheme, Valentin-Acevedo filed a verified petition

under § 853(n)(2) asking the court to adjudicate the validity of

her claimed interest.          As her sole ground for claiming a valid

interest, Valentin-Acevedo declared that she acquired the property

by deed as the defendant's wife on February 26, 2008. The petition

made no claim that, as of that date, Valentin-Acevedo had no cause

to believe that the property was subject to forfeiture as a result

of the government's interest that vested in June 2007.                 In other

words, the verified petition did not set forth facts that would

justify a ruling in favor of Valentin-Acevedo.

             The district court nevertheless allowed Valentin-Acevedo

and the government three months of discovery, with motions for

summary judgment due one month after the end of discovery, and a

forfeiture hearing to be held afterwards.             After discovery ended,

                                      - 3 -
the government filed a motion to dismiss or, in the alternative,

motion for summary judgment. In her opposition to the government's

motion, Valentin-Acevedo submitted no actual evidence beyond the

facts she verified in her petition.       Instead, she simply argued in

a brief that, in 2008, the 2007 deed to Arroyo-Blas was amended to

reflect that Valentin-Acevedo was married to Arroyo-Blas at the

time   of   the   conveyance.     The     district   court   granted    the

government's motion, apparently on two grounds: (1) the third-

party petition failed to state a claim; and (2) applying the

summary judgment standard, Valentin-Acevedo did not generate a

factual dispute because she failed to provide any evidence or

documentation to back up her allegations.

            Valentin-Acevedo filed a motion to reconsider, claiming

that the district court must conduct an ancillary proceeding under

Fed. R. Crim. P. 32.2 (by which she apparently meant a hearing) to

give her an opportunity to provide the court with the necessary

supporting documentation.       The district court denied her motion

without explanation.

                          II.   Governing Law

            21 U.S.C. § 853(n) provides the only means for third

parties to claim an interest in property subject to criminal

forfeiture.   See Libretti v. United States, 516 U.S. 29, 44 (1995)

("[T]hird-party    claimants    can   establish   their   entitlement    to

return of the assets only by means of the hearing afforded under

                                  - 4 -
21 U.S.C. § 853(n).").    To trigger the procedure, a third party

must file a petition signed under penalty of perjury that "set[s]

forth the nature and extent of the petitioner's right, title, or

interest in the property, the time and circumstances of the

petitioner's acquisition of the right, title, or interest in the

property, any additional facts supporting the petitioner's claim,

and the relief sought."    21 U.S.C. § 853(n)(3).    To prevail, a

petitioner must show by a preponderance of evidence that she had

a valid legal interest in the property so as to satisfy one of the

two alternatives set out in § 853(n)(6).   Section 853(n) sets out

procedures for conducting a hearing, see id. § 853(n)(2), (4)-(5),

but is silent on prehearing procedure and dispositive motions.

           Federal Rule of Criminal Procedure 32.2(c) fills that

gap.   Rule 32.2(c)(1) requires the court to conduct an "ancillary

proceeding" on a third-party non-money judgment claim, but clearly

contemplates that that proceeding may not require an evidentiary

hearing.   Rule 32.2(c)(1)(A) provides that "the court may, on

motion, dismiss the petition for lack of standing, for failure to

state a claim, or for any other lawful reason," taking the facts

in the petition to be true.    In addition, "[a]fter disposing of

any [motion to dismiss] and before conducting a hearing on the

petition, the court may permit the parties to conduct discovery in

accordance with the Federal Rules of Civil Procedure."     Fed. R.

Crim. P. 32.2(c)(1)(B).   And, importantly for this appeal, "[w]hen

                               - 5 -
discovery ends, a party may move for summary judgment under Federal

Rule of Civil Procedure 56."       Id.

                            III.    Analysis

             Valentin-Acevedo's     third-party   claim   is    doubly

deficient.     The verified facts, all set forth in her petition,

reveal that she acquired the property well after the date that the

government's interest vested, and provided no evidence at all that

she then had no cause to believe that the property was subject to

foreclosure.    Her claim in her brief that there is a document that

retroactively amends the February 2007 deed to reflect her interest

is backed up by no evidence, and in any event fails to establish

that her interest, even in an amended deed, would have been

superior to her husband's.

             For these simple reasons the district court properly

granted the government's motion for summary judgment, Fed. R. Civ.

P. 56(a), (e)(3); Fed. R. Crim. P. 32.2(c)(1)(B).         We therefore

affirm the judgment of the district court.




                                   - 6 -